Case 3:19-cv-00813-REP Document 35-27 Filed 05/15/20 Page 1 of 11 PageID# 1405




                          Exhibit 27
Case 3:19-cv-00813-REP Document 35-27 Filed 05/15/20 Page 2 of 11 PageID# 1406




                              Wednesday, October 2, 2019
                                                                           Butch
                                                                                      1:22 PM
                                                            This is so boring
    Kyle West

     I am doing other stuff                                                           1:23 PM

                                                                           Butch

      Found out Wilson and I are getting fucked January 1st so I need to              1:24 PM
      start looking for a new job immediately
    Kyle West

     What happened?                                                                   1:27 PM

                                                                           Butch

          They are going to like 8 territories January 1st... I’ll lose half my       1:27 PM
          territories I call on now
    Kyle West

     In another meeting                                                               2:16 PM


                               Thursday, October 3, 2019
                                                                           Butch

         So today could be my last day in the office... could be gone two             9:39 AM

         weeks from today
    Kyle West

     Why is that?                                                                     10:02 AM

                                                                           Butch

                                            Call me when you have a minute            10:07 AM




Exhibit Page 1                                Page 66
                                                                                   Lombardo000480
Case 3:19-cv-00813-REP Document 35-27 Filed 05/15/20 Page 3 of 11 PageID# 1407
                                                               Butch




                                                                          6:15 PM




    Kyle West

     WTF                                                                  6:17 PM

                                                               Butch

                                        That’s what we post online        6:21 PM




Exhibit Page 2                      Page 67
                                                                       Lombardo000481
Case 3:19-cv-00813-REP Document 35-27 Filed 05/15/20 Page 4 of 11 PageID# 1408
                              Friday, October 11, 2019
                                                                         Butch




                                                                                    3:18 PM




                      I can’t believe they plan on firing me... this is great       3:18 PM

    Kyle West

     What a bunch of clowns. Sorry u gotta deal with this horseshit.                3:23 PM
     Maybe he’s trying to get a nice payout.
    Kyle West

     The more I think about it I think this has been their plan for several
     months. I think he must have been talking about you a few months
     ago. They wanted to “build” up a team and then dispose of you.                 3:42 PM

     Let you keep drumming up more sales while they knew they were
     going to cut you loose once Eli was ready.
    Kyle West

     Who else could they have been talking about?                                   3:43 PM




Exhibit Page 3                               Page 69
                                                                                 Lombardo000482
Case 3:19-cv-00813-REP Document 35-27 Filed 05/15/20 Page 5 of 11 PageID# 1409




                            Thursday, October 17, 2019
                                                                    Butch

        They sent me home and don’t want me in the office any longer...        11:16 AM

        had me cancel demos
                                                                    Butch

                              Shut off my JobsEQ, email, and salesforce        11:47 AM

                                                                    Butch




                                                                               12:49 PM




    Kyle West

     Wow. About to land in MN. Call you in a bit.                              1:08 PM



Exhibit Page 4                             Page 72
                                                                            Lombardo000483
Case 3:19-cv-00813-REP Document 35-27 Filed 05/15/20 Page 6 of 11 PageID# 1410
                                                                        Butch

                      I also heard no buyout... they are gonna just fire me        1:10 PM

    Kyle West

     How did you hear that?                                                        1:11 PM

                                                                        Butch

                                       Dana through Eli’s wife at her work         1:11 PM

    Kyle West

     Eli didn’t say jack today though? Just sent you home, that’s it?              1:12 PM

    Kyle West

     Clear now that Stefanie okayed a role here                                    1:12 PM

    Kyle West

     *played a role                                                                1:14 PM

                                                                        Butch

                                       Call me when you get off the plane          1:14 PM

    Kyle West

     Waiting in line to get off now                                                1:14 PM

                                                                        Butch

        They are going to a Celine Dion concert together... fucking weird          1:14 PM

                                                                        Butch




                                                                                   3:14 PM




                Updated comment... now nobody is allowed to talk to me             3:14 PM




Exhibit Page 5                             Page 73
                                                                                Lombardo000484
Case 3:19-cv-00813-REP Document 35-27 Filed 05/15/20 Page 7 of 11 PageID# 1411
    Kyle West

     And how will that be enforced? Are we in China now?                            3:52 PM

    Kyle West

     Hard to read that screen. Is the msg from JC?                                  3:52 PM

                                                                         Butch

                     Yea... telling people if I reach out to not talk to me         3:53 PM

                                                                         Butch

                                                 But I’m still employed here        3:53 PM

    Kyle West

     Unbelievable                                                                   3:53 PM

                                                                         Butch

         https://www.eonetwork.org/octane-magazine/special-features/                9:39 PM
         howtomaketopsalespersonquit

                             Friday, October 18, 2019
    Kyle West
                                                                                    8:25 AM
     They nailed this one
                                                                         Butch

                I am actually going to reach out to that guy on LinkedIn            8:30 AM


                            Monday, October 21, 2019
    Kyle West
                                                                                    10:26 AM
     Anything yet?
                                                                         Butch

                                                                       Nope         10:26 AM




Exhibit Page 6                              Page 74
                                                                                 Lombardo000485
Case 3:19-cv-00813-REP Document 35-27 Filed 05/15/20 Page 8 of 11 PageID# 1412
                                                                          Butch




                                                                                     11:12 AM




    Kyle West

     Hope it goes well. If they lowball, then don’t react. Say you need
     some time because you’re not happy but want to counter and                      12:00 PM
     work things out to end well. Unless you already know what you can
     do with the backing of an attorney.
                                                                          Butch

                                                      She moved it to 12:30          12:01 PM

                                                                          Butch

        Yea I won’t say much I’ll just ask her to put it in writing and I will       12:01 PM
        get back with them by the end of the week
    Kyle West


                                                                                     12:25 PM




Exhibit Page 7                             Page 75
                                                                                  Lombardo000486
Case 3:19-cv-00813-REP Document 35-27 Filed 05/15/20 Page 9 of 11 PageID# 1413




                          Wednesday, November 13, 2019
    Kyle West
                                                                                 5:35 PM
     How’d it go?
                                                                      Butch

                    Awesome I killed it... got another interview tomorrow        5:37 PM

    Kyle West

     Fuckin A                                                                    5:38 PM

                                                                      Butch

       Went twice as long as it should have and he had me skip the next          5:38 PM
       step and move onto the EVP
    Kyle West

     Right on!                                                                   5:41 PM

                                                                      Butch

                                             How’s the conference going?         5:59 PM

    Kyle West

     It was a good event, I must say, but I had super low expectations. I        7:58 PM
     just left the party... I am done
    Kyle West

     With these people                                                           7:58 PM

                                                                      Butch

     Go have a few drinks in the room by yourself... you leave tomorrow          7:59 PM
     right?


Exhibit Page 8                            Page 79
                                                                              Lombardo000487
Case 3:19-cv-00813-REP Document 35-27 Filed 05/15/20 Page 10 of 11 PageID# 1414
     Kyle West

      Yep, just ate some chocolate.                                            8:02 PM

                                                                    Butch

                                            Nice... reception went well?       8:02 PM

     Kyle West

      Yeah, the whole event has been nice. Kim improved it 1000% since         8:07 PM
      last year. Lots of positive comments.
     Kyle West

      Still very small                                                         8:07 PM




 Exhibit Page 9                         Page 80
                                                                            Lombardo000488
Case 3:19-cv-00813-REP Document 35-27 Filed 05/15/20 Page 11 of 11 PageID# 1415




                            Thursday, November 21, 2019
     Kyle West

      What’s the typical level at which Texas EDOs need to RFP                       6:07 PM

      something? $5K?
                                                                          Butch

                                                          They almost never do       6:11 PM

     Kyle West

      Never RFP?                                                                     6:17 PM

                                                                          Butch

                             I can’t remember a city or edc doing an RFP             6:17 PM

     Kyle West

      Ok, thx                                                                        6:17 PM

     Kyle West

      Small project for Borderplex                                                   6:18 PM




 Exhibit Page 10                            Page 81
                                                                                  Lombardo000489
